DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to Applicant’s communication filed on April 7, 2021. Amendments to claims 1, 8 and 15 have been entered. Claims 1-20 are pending and have been examined. The allowable subject matter over prior art was already discussed in the office action mailed on January 13, 2020 and hence not repeated here. The rejections and response to arguments are stated below. 

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of correcting a second post-processing failure identified in a second transaction record during the sweep of a first bucket and is considered a judicial exception because it falls under the category of certain of methods of organizing human activity such as commercial interactions including resolution of agreements in the form of contracts (a transaction processed by a payment application system is a documentation of a contract) as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
 	Analysis
Step 1: In the instant case, claim 8 is directed to a process. 
	Step 2A – prong one: The limitations of “accessing transaction records from an isolated journaling sub-system in a state management system, the transaction records corresponding to transactions processed by a payment application system; categorizing, by a journaling execution sub-system in a post-processing system, the transaction records into one of a plurality of buckets; sweeping, by an isolated clustered transaction journaling sub-system in the post-processing system, a first bucket in the plurality of buckets, wherein the first bucket includes a first set of transaction records from the transaction records categorized and wherein the isolated clustered transaction journaling sub-system is isolated within the datacenter and comprises two first servers over which a workload of the sweeping the first bucket is distributed; correcting, by an isolated clustered correction journaling sub-system in the post-processing system, a first post-processing failure identified in a first transaction record during the sweep of the first bucket, wherein the isolated clustered correction journaling sub-system is isolated within the datacenter and comprises two second servers over which a workload of the correcting the first post-processing failure is distributed; in response to the correcting of the first post-processing failure identified, updating, in the isolated clustered transaction journaling sub-system in the post-processing system, the first transaction record corresponding to the first post-processing failure identified; and correcting, by the isolated clustered correction journaling sub-system in the post-processing system, a second post-processing failure identified in a second transaction record during the sweep of the first bucket” as drafted, when considered collectively as an ordered combination without the italicized portions, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as commercial interactions including resolution of agreements in the form of contracts. The sub-systems, in the claims, are broadly interpreted to correspond to generic software suitably programmed to perform their 
Step 2A – prong two: The judicial exception is not integrated into a practical application. In particular, the claim only recites an additional element - a processor of a system to perform all the steps. A plain reading of Figures 1, 6 and 7 and descriptions in associated paragraphs including at least paragraphs 36, 43, 51, 60-71, and 83-91 reveals that a system comprising a memory/storage and  generic processors suitably programmed is used execute the claimed steps. The sub-systems in the claims are broadly interpreted to correspond to generic software suitably programmed to perform their respective functions. Paragraph 60 also discloses “It will be appreciated that the devices, computers, and/or servers illustrated in Figure 6 may be deployed differently and that the operations performed and/or the services provided by such devices, computers, and/or servers may be combined or separated for a given embodiment and may be performed by a greater number or fewer number of devices, computers, and/or servers”. The processor and the two servers in all the steps is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 8 is directed to an abstract idea. 
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps, recited in the claim, amounts to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Hence, independent claim 8 is not patent eligible. Independent claims 1 and 15 are also not patent eligible based on similar reasoning and rationale. 
Dependent claims 2-7, 9-14, and 16-20, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
For instance in claims 2, 9 and 16, the step “wherein the payment application system includes a payment application” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions because they further describe the system used in performing the method. These additional elements perform their traditional functions recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components.
In claims 3, 10 and 17, the step “wherein the isolated clustered transaction journaling sub-system selects and locks a bucket range used in the categorizing of the transaction records” under the broadest reasonable interpretation, is a further refinement of methods of organizing human activity such as commercial interactions because it describes the intermediate steps of the process.  
	In claims 4, 11 and 18, the steps “further comprising: in response to the correcting of the second post-processing failure identified, updating, in the isolated clustered transaction journaling sub-system, the second transaction record corresponding to the first post-processing failure identified, and wherein the system continues to correct other post-processing failures during the sweep of the first bucket” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions because they further describe the intermediate steps of the process. 
In claims 5, 12 and 19, the step “wherein the first post-processing failure is one of a settlement error or a failure to record an error” under the broadest reasonable interpretation, under the broadest reasonable interpretation, is a further refinement of methods of organizing human activity such as commercial interactions because it describes the data used the process.  
In claims 6, 13 and 20, the step “wherein the isolated clustered correction journaling sub-system is limited to predetermined number of attempts to correct the first post-processing failure” under the broadest reasonable interpretation, is a further refinement of methods of organizing human activity such as commercial interactions because it describes the intermediate steps of the process.  
	In claims 7 and 14, the step “further comprising: sweeping, by the isolated clustered transaction journaling sub-system, a second bucket in the plurality of buckets, the second bucket including a second set of transaction records from the transaction records categorized, and wherein the second bucket is swept after the first set of transaction record are swept by the isolated clustered correction journaling sub-system” under the broadest reasonable interpretation, is a further refinement of methods of organizing human activity such as commercial interactions because it describes the intermediate steps of the process.  
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible.  
Response to Arguments
4.	In response to Applicants arguments on pages 8-15 of the Applicant’s remarks that the claims are patent-eligible under 35 USC 101 when considered under the 2019 Patent eligibility Guidance (2019 PEG), the Examiner respectfully disagrees. 
	The fact that the claims are Patent-Ineligible when considered under the 2019 PEG has already been addressed in the rejection and hence not all the details of the rejection are repeated here. 
Response to arguments referencing Step 2A – Prong 1: The claim(s) recite(s) a method of correcting a second post-processing failure identified in a second transaction record during the sweep of a first bucket, which is considered a judicial exception because it falls under the category of certain of methods of organizing human activity such as commercial interactions including resolution of agreements in the form of contracts as discussed in the rejection. Transaction processed by a payment application system is a documentation of a contract. Correcting a second post-processing failure identified in a second transaction record during the sweep of the first bucket is resolution of the agreement in the form of contracts. Therefore, the steps of the claim, when considered individually and collectively as an ordered combination, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as commercial interactions including resolution of agreements in the form of contracts. Hence, the claims recite an abstract idea. 
Response to arguments referencing Step 2A – Prong 2: According to 2019 PEG, limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
	In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. A plain reading of Figures 1, 6 and 7 and descriptions in associated paragraphs including at least paragraphs 36, 43, 51, 60-71, and 83-91 reveals that a system comprising a memory/storage and  generic processors suitably programmed is used execute the claimed steps. The sub-systems in the claims are broadly interpreted to correspond to generic software suitably programmed to perform their respective functions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. Paragraph 60 also discloses “It will be appreciated that the devices, computers, and/or servers illustrated in Figure 6 may be deployed differently and that the operations performed and/or the services provided by such devices, computers, and/or servers may be combined or separated for a given embodiment and may be performed by a greater number or fewer number of devices, computers, and/or servers”. The processor and the two servers in all the steps is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, the claims are directed to an abstract idea. 
	The Examiner does not see the parallel between the claims of the instant case and those of Koninklijke KPN (KPN herein after). In KPN, the claims are directed to a device for producing error checking based on original data provided in blocks with each block having plural bits in a particular ordered sequence, comprising: a generating device configured to generate check data; and a varying device configured to vary original data prior to supplying said original data to the generating device as varied data; wherein said varying device includes a permutating device configured to perform a permutation of bit position relative to said particular ordered sequence for at least some of the bits in each of said blocks making up said original data without reordering any blocks of original data. By varying the original data supplied to the check data generator in different ways, the device of the appealed claims significantly decreases the likelihood that defective check data will be generated for successive data blocks such that a given systematic error would continue to escape detection. The claims do not simply recite, without more, the mere desired result of catching previously undetectable systematic errors, but rather recite a specific solution for accomplishing that result, by varying the way check data is generated by modifying the permutation applied to different data blocks. These claims specifically recite how this permutation is used (i.e., modifying the permutation applied to different data blocks), and hence, the KPN claims are not directed to an abstract idea because they sufficiently capture the specific asserted improvement in detecting systematic errors. The claims in KPN are a technological solution to a technological problem. The KPN claims are patent eligible because they are directed to a non-abstract improvement in an existing technological process (i.e., error checking in data transmissions).
	In the Applicant’s case, decisions such as “maintaining records in an isolated clustering system instead of having a single database system distributed across multiple databases…. deploying isolated cluster transaction management in each datacenter” are a business solution, using computers, to a problem rooted in abstract idea. They are not technological solutions to a technological problem. Similarly, functions such as “accessing, categorizing, and sweeping the transaction records” by subsystems in post-processing applications are conventional functions of a generic computer system suitably programmed to perform these functions. By relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 (use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). It does not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. Hence, Applicants’ arguments are not persuasive. 
Response to arguments referencing Step 2B: As discussed in the rejection, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps, recited in the claims, amount to no more than mere instructions to apply the exception using a generic computer component. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, the claims are not patent eligible. 
The Examiner does not see the parallel between the Applicants’ claims and those in DDR and BASCOM. In BASCOM, the focus of the claims is on the specific asserted improvement in filtering technology by providing individually customizable filtering at the remote ISP server by taking advantage of the technical capability of certain communication networks. In DDR Holdings an improvement in web technology was used to address the problem of retaining web customers. DDR Holdings was solving a problem introduced by technology, such that it was a technological solution to a technological problem. The claims in DDR Holdings were patentable not because they were tied to the computer and the Internet but because the claims in DDR Holdings specified how interactions with the Internet were manipulated to yield a desired result—a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink. When the limitations of the DDR patent’s asserted claims are taken together as an ordered combination, the claims recite an invention that is not merely the routine or conventional use of the Internet. Hence, the claims in DDR Holdings were patent eligible. On the other hand, as discussed earlier, the Applicants’ claims are a business solution, using computers, to a problem rooted in abstract idea. They are not technological solutions to a technological problem. The features in the claims such as “accessing, transaction records from an isolated clustered journaling sub-system in a state management system, the transaction records corresponding to transactions processed by a payment application system," and "categorizing, by a journaling execution sub-system in a post-processing system, the transaction records into one of a plurality of buckets"… “sweeping, by an isolated clustered transaction journaling sub-system in the post-processing system, a first bucket in the plurality of buckets, the first bucket including a first set of transaction records from the transaction records categorized, wherein the isolated clustered transaction journaling sub-system is isolated within a datacenter and comprises two first servers over which a workload of the sweeping the first bucket is distributed”, … “correcting by an isolated clustered correction journaling sub-system in the post-processing system, a first post-processing failure identified in a first transaction record during the sweep of the first bucket wherein the isolated clustered correction journaling sub-system is isolated within the datacenter and comprises two second servers over which a workload of the correcting the first post-processing failure is distributed”… in response to correcting the first post-processing failure identified, updating, in the isolated clustered transaction journaling sub-system in the post-processing system, the first transaction record corresponding to the first post-processing failure identified, and correcting, by the isolated clustered correction journaling sub-system in the post-processing system, a second post-processing failure identified in a second transaction record during the sweep of the first bucket” may, at best, be characterized as an improvement in the abstract idea of a method of correcting a second post-processing failure identified in a second transaction record during the sweep of a first bucket. Distributing workload over two or more servers is routine and conventional in the field of computer technology. Hence, having two first servers over which a workload of the sweeping the first bucket is distributed and/or having two servers over which a workload of the correcting the first post-processing failure is distributed cannot be considered an improvement in technology. The Applicants are merely using these well known technological features to apply their abstract idea. The alleged benefits such as facilitating error detection, correction, and sweeping are a result of improvement in abstract idea. An improvement in abstract idea is still abstract (SAP America v. Investpic *2-3 (“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea.
	There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that the claimed “processor and the sub-systems including the servers” are somehow made more efficient or that the manner in which the processor and sub-systems carry out their basic functions is otherwise improved in any way. The alleged advantages that Applicants tout do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the business decisions relating to “devoting a single datacenter to the group of transactions (so that information is centrally located in each data center), categorizing the transaction records into one of a plurality of buckets, sweeping and making corrections” in the context of a method of correcting a second post-processing failure identified in a second transaction record during the sweep of a first bucket, for which a computer is used as a tool in its ordinary capacity. In summary, the computer is merely a platform on which the abstract idea is implemented. Hence, the claims do not recite significantly more than an abstract idea. Therefore, the Applicants’ arguments are not persuasive.
	For these reasons and those discussed in the rejection, the rejections under 35 USC § 101 are maintained. 
Conclusion
5. 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure are: 
	(a) Pichette et al. (US Pub. 2017/0148264 A1) discloses a system for applying one or more rule sets for managing behavior. These rule sets may be defined, for example, to enforce monetary limits, monetary usage, usage policies, reporting, use of virtual currency, etc. The one or more rule sets may be defined by one or more users, such as supervisors, to manage the behavior of one or more users, such as supervisees. The one or more rule sets may operate in the context of various electronic and/or computer-related devices, such as mobile applications, desktop applications, the purchase of media, content, in-application purchases, virtual currency, virtual commodities, etc. 

6.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695

May 10, 2021